Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Rapp (65977) on 3 March 2021.
The application has been amended as follows: 
In claim 1, line 14, REPLACE “eluate includes” with ---eluate that includes---.
In claim 1, line 15, REPLACE “through and input” with ---through an input---.
In claim 1, line 16, REPLACE “first vessel of the” with ---first vessel or the---.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Applicant’s arguments are persuasive in view of the claim amendments.  For the reasons stated by applicant (Remarks, pg. 8-9), Chang fails to disclose that the gas is passed through the plant matter to evaporate solvent from the plant matter in the manner now recited by claim 1.  
Additionally, Heilhecker fails to disclose that a gas is passed through an input, through the plant matter, and through an outlet to evaporate solvent from the plant matter as now recited in claim 1.  The reference utilizes heat to generate a vaporized solvent within the tanks (i.e. the gas [vaporized solvent] which passes through the solids is generated within the tank), which may then be removed from the tanks, but does not disclose that a gas is passed through an input and then through the solids to evaporate the solvent. 
claim 9, applicant’s arguments are persuasive in view of the claim amendments.  Chang fails to describe that the vacuum pump is also controllably coupled to a bottom portion of the first vessel via a second pipe which can pass liquid eluate from the bottom portion of the first vessel based upon pressure provided to the second pipe by the vacuum pump.  The reference utilizes a separate pump positioned on line 48 to pass liquid eluate from the first vessel (Figure 1).
With respect to claim 16, applicant’s arguments are persuasive in view of the claim amendments and further consideration of the manner in which Chang functions.  While the vacuum pump is coupled to the extraction vessel to a first port coupled to the top portion of the vessel (Figure 1, e.g. C3/L60-66, valve 22, vacuum line 20), the reference does disclose moving gas through the vessel and through a solvent tank in a closed loop based on operation of the vacuum pump coupled to first and second ports as recited in claim 16.  Further, the reference does not disclose collection of solvent in a solvent tank based upon that pumping operation while the plant matter dries.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777